            Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 1 of 8




        AFFIDAVIT OF SPECIAL AGENT TIMOTHY TABER IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT


       I, Timothy Taber, being duly sworn, hereby depose and state as follows:

                                         Agent Background

       1.       I am a Special Agent (“SA”) with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”), and have been so employed since May 2018.

I received formal training in conducting criminal investigations at the Federal Law Enforcement

Training Center in Glynco, Georgia. Prior to becoming an SA with HSI, I was employed as an

Intelligence Analyst with the Federal Bureau of Investigation for approximately ten years. In

2005, I graduated from Northeastern University in Boston, Massachusetts with a bachelor’s degree

in Criminal Justice. In 2006, I graduated from Suffolk University in Boston, Massachusetts with

a master’s degree in Criminal Justice.

       2.       I am currently assigned to the HSI Boston, Massachusetts Document and Benefit

Fraud Task Force (“DBFTF”), a specialized field investigative group comprised of law

enforcement personnel from federal, state, and local agencies with expertise in detecting, deterring

and disrupting organizations and individuals involved in various types of document, identity, and

benefit fraud schemes. As a member of DBFTF, I am responsible for conducting investigations

involving but not limited to the manufacturing, counterfeiting, alteration, sale, and use of identity

documents and other fraudulent documents to evade immigration laws or for other criminal

activity. Due to my training and experience, as well as through conversations with other law

enforcement officers, I am familiar with the methods, routines, and practices of document

counterfeiters, vendors, and persons who fraudulently obtain or assume false identities.




                                                 1
            Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 2 of 8




       3.       DBFTF is currently investigating suspected aliens who are believed to have

obtained stolen identities of United States citizens living in Puerto Rico, and who have used those

identities to obtain public benefits that they would not otherwise be eligible to receive, including

Massachusetts Registry of Motor Vehicles (“RMV”) identity documents, Social Security Numbers

(“SSN”), MassHealth benefits, public housing benefits, and unemployment benefits.

                                       Purpose of Affidavit

       4.       I submit this affidavit in support of an application for a search warrant for the

following property: 21 Bunkerhill Street, first floor apartment, Lawrence, Massachusetts 01841

(the “Target Location”), as described in Attachment A.         This is the residential address of

MANUEL MARIA GERMAN FAMILIA (“GERMAN FAMILIA”), DOB xx-xx-1990, who is

the subject of an ongoing federal investigation. On January 28, 2021, GERMAN FAMILIA was

indicted by a federal Grand Jury sitting in Boston, Massachusetts for the following offenses: False

Representation of Social Security Number, in violation of 42 U.S.C. § 408(a)(7)(B), and

Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A (the “Target Offenses”). This Court

sealed the indictment under Criminal Number 21-10034-PBS and issued an arrest warrant for

GERMAN FAMILIA. I have probable cause to believe that the Target Location contains

evidence, fruits, and instrumentalities of the Target Offenses, as further described in Attachment

B.

       5.       The facts in this affidavit come from my personal involvement in this investigation,

including interviews of witnesses, the review of documents and records, and conversations with,

and information provided to me by, other members of law enforcement. In submitting this

affidavit, I have not included every fact known to me about this investigation. Instead, I have only




                                                 2
              Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 3 of 8




included facts that I believe are sufficient to establish probable cause for the requested search

warrant.

           Probable Cause that GERMAN FAMILIA Committed the Target Offenses

                                             The RMV Application

         6.       On or about February 18, 2016, 1 a man appeared in person at the RMV office in

Haverhill, Massachusetts and submitted a written application to renew his driver’s license. On the

application, the applicant represented himself as J.E.C. 2 with the date of birth, xx-xx-1989, and

SSN xxx-xx-5651. The RMV took a photograph of the applicant as part of the driver’s license

renewal application. The individual purporting to be J.E.C. signed the application under penalty

of perjury. As a result of that application, the RMV issued the person purporting to be J.E.C. a

new Massachusetts driver’s license bearing number Sxxxx3475 and the photograph captured on

February 18, 2016.

         7.       I have reviewed the RMV file associated with driver’s license number Sxxxx3475,

in the name of J.E.C. The RMV records include two identification documents that were submitted

by the applicant in support of prior applications: (a) an apparent SSN card issued by the Social

Security Administration bearing the name J.E.C.F. and SSN xxx-xx-5651; and (b) an apparent

certificate of birth from the Puerto Rico Department of Health bearing the name J.E.C.F. and date

of birth xx-xx-1989. Notably, on the February 18, 2016 RMV application, the person purporting

to be J.E.C. represented that he was a United States citizen.




1
  The application itself does not contain a date. The RMV’s practice at the time of the application was to electronically
scan and store all paper applications at or about the time of the application was submitted. At my request, the RMV
searched its systems and identified a forensic date stamp associated with the scanning of the application in question.
The RMV records indicate that the application was scanned by a clerk on or about February 18, 2016.
2
  The identity of victim J.E.C. is known to the government. In order, these initials represent the victim’s first name,
middle name, and paternal last name. To protect the victim’s privacy, only the initials “J.E.C.” and “J.E.C.F.” are
used in this affidavit to reflect the variations of the victim’s full name.

                                                           3
            Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 4 of 8




      Confirmation of Valid Social Security Number and Identification of the Victim

       8.       The Social Security Administration, Office of Inspector General confirmed that

social security number xxx-xx-5651 is assigned to J.E.C.F.

       9.       With the assistance of the Puerto Rico Police Department, I obtained a record of

the Puerto Rico’s Driver and Vehicle Information Database (“DAVID”) associated with the

driver’s license of J.E.C. The record indicates that J.E.C. has the date of birth, xx-xx-1989, and

SSN xxx-xx-5651. The record also contains a photograph of a man whom I believe to be the real

J.E.C. I have compared the image in the DAVID record and the image of the man photographed

at the time of the application described in Paragraph 6, and I conclude that the persons depicted

are not the same.

                                  Identification of the Imposter

       10.      The Dominican Republic has a national identification card which is called a Cedula.

HSI queried the Cedula database and identified Cedula Number xxx-xxxxx25-4 bearing the name

MANUEL MARIA GERMAN FAMILIA with the date of birth, xx-xx-1990.                         GERMAN

FAMILIA’s Cedula included a photograph, fingerprint impressions, and the names of his mother

and father.

       11.      On February 23, 2016, officers of the Haverhill Police Department in Haverhill,

Massachusetts arrested a man purporting to be J.E.C. on violations of local criminal laws,

including charges related to trafficking in controlled substances and conspiracy to violate drug

laws. In accordance with the Haverhill Police Department’s booking procedures, officers took

fingerprint impressions and a photograph of the man purporting to be J.E.C.

       12.      The fingerprint impressions from GERMAN FAMILIA’s Cedula and the

fingerprint impressions obtained by the Haverhill Police Department during the booking of J.E.C.



                                                 4
         Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 5 of 8




on February 23, 2016, were sent to the HSI Forensics Laboratory for analysis. The HSI Forensics

Laboratory determined that these fingerprint impressions belonged to the same person.

       13.     I have compared the following three photographs: (a) the February 18, 2016

photograph from the RMV database of the applicant purporting to be J.E.C., referenced in

Paragraph 6; (b) the photograph from GERMAN FAMILIA’s Cedula Number xxx-xxxxx25-4,

referenced in paragraph 10; and (c) the February 23, 2016 photograph preserved by the Haverhill

Police Department in the arrest record of the man purporting to be J.E.C., referenced in Paragraph

11. I conclude that these three photographs all appear to depict the same person.

             Probable Cause That Evidence, Fruits, and Instrumentalities of the
                  Target Offenses Will Be Found at the Target Location

       14.     According to GERMAN FAMILIA’s Cedula, his father’s name is Angel Manuel

German (“Manuel German”). Records on file at the U.S. Department of State indicate that on or

about November 9, 2016, Manuel German submitted a United States visa application listing Kiara

Sanchez (“Sanchez”), of 21 Bunkerhill Street, Lawrence, Massachusetts, as his United States

contact. In the course of my investigation, I discovered that Sanchez and GERMAN FAMILIA

have a child together.

       15.     A search of commercial database records showed that an individual using the name

“Rafi Familia” is currently residing at 21 Bunkerhill Street, Lawrence, Massachusetts. In my

training and experience, commercial databases utilized by law enforcement to identify a person’s

residence are often accurate. The commercial database companies obtain their information either

by going directly to the source or by purchasing these records from third parties, and present them

to end users via an online, web-based interface.

       16.     The name “Rafi Familia” is familiar to me from my investigation. I learned that on

or about November 2, 2018, officers of the Billerica Police Department interviewed a source of


                                                   5
         Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 6 of 8




information in a fraud investigation involving GERMAN FAMILIA. The source identified

GERMAN FAMILIA by the name “Raff,” and informed the officers that he did not believe it to

be GERMAN FAMILIA’s true name. The source also provided police with the name of Facebook

profile that he suspected belonged to GERMAN FAMILIA, “Malukito Oo.” A review of the

“Malukito Oo” Facebook profile revealed multiple photographs of GERMAN FAMILIA. I submit

that the referenced source is reliable, based on corroboration by the social media profile he linked

to GERMAN FAMILIA, and GERMAN FAMILIA’s use of the “Raffy Familia” alias as described

in Paragraph 18, infra.

       17.     On January 4, 2021, the U.S. Postal Service Inspection Service confirmed that an

individual named “Raffy Familia” has been receiving packages at 21 Bunkerhill Street, Lawrence,

Massachusetts between October 20, 2020 and January 14, 2021.

       18.     On January 14, 2021, federal agents conducted a postal ruse at the Target Location

with a package addressed to “Raffy Familia.” During the ruse, the U.S. Postal Inspector who was

familiar with GERMAN FAMILIA’s appearance encountered an individual outside of the Target

Location who identified himself as the second floor resident. He informed the Postal Inspector

that “Raffy” lived on the first floor. They entered the unlocked front door of 21 Bunkerhill Street

together. The Postal Inspector observed one interior door for the first floor apartment on the left,

and stairs to the second floor on the right. The second floor resident knocked on the door to the

left, but no one answered. No other doors were visible on the first floor. The Postal Inspector

returned later the same day and again attempted to deliver the package to the first floor apartment.

This time, GERMAN FAMILIA answered the door. He was not wearing a mask, and the Postal

Inspector made a positive identification while delivering the package.

       19.     I know, based on my training and experience, that:



                                                 6
         Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 7 of 8




               a.     Individuals often keep identification documents and financial records and

                      other evidence of identity for long periods – sometimes years – and tend to

                      retain such documents even when they depart a given residence. Such

                      documents include driver’s licenses, social security cards, bank cards, credit

                      cards, bank records, and credit card statements;

               b.     Individuals often keep identification documents and financial records in

                      their residence, in part to ensure the security of these documents and in part

                      to allow for access to these documents when needed;

               c.     In addition, it is common for those who use other persons’ identities without

                      authorization to maintain fraudulently obtained identification documents in

                      secure locations within their residence to conceal them from law

                      enforcement authorities; and

               d.     It is common for individuals who use fraudulently obtained identification

                      documents to retain those documents for substantial periods of time so that

                      they can continue to use the fraudulently obtained identities.

       20.     All agents participating in the search of the premises described in Attachment A

will be informed of the full name represented by the initials that appear in Attachment B.

                                           Conclusion

       21.     Based on the foregoing, I have probable cause to believe that, on or about February

18, 2016, MANUEL MARIA GERMAN FAMILIA (1) falsely represented, with intent to deceive

and for any purpose, a number to be the SSN assigned by the Commissioner of Social Security to

him, when in fact such number is not the SSN assigned by the Commissioner of Social Security to

him, in violation of 42 U.S.C. § 408(a)(7)(B); and (2) knowingly transferred, possessed and used,



                                                7
         Case 1:21-mj-07097-JCB Document 3-1 Filed 02/03/21 Page 8 of 8




during and in relation to any felony violation enumerated in 18 U.S.C. 1028A(c), and without

lawful authority, a means of identification of another person in violation of 18 U.S.C. § 1028A.

       20.     Based on the forgoing, I have probable cause to believe that evidence, fruits, and

instrumentalities of the Target Offenses, as further described in Attachment B, will be found during

a search of the Target Location, described in Attachment A.


               Signed under the pains and penalties of perjury.



                                                     ____________________________
                                                     TIMOTHY TABER
                                                     Special Agent
                                                     Homeland Security Investigations



 Subscribeded and sworn to via telephone in accordance
                                            accordan with Federal Rule of Criminal Procedure
           3 day of February 2021.
 4.1 this ___



___________________________________
                                 __
HONORABLE JENNIFER C. BOAL
UNITED STATES MAGISTRATE JUDGE   GE
DISTRICT OF MASSACHUSETTS




                                                 8
